Citation Nr: 0013854	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for carcinoma of the 
bladder and hair loss as the result of exposure to Agent 
Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to April 
1971, including a period of service in Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The claims for service connection for carcinoma of the 
bladder and hair loss, as a result of exposure to Agent 
Orange, are not, in either instance, plausible.


CONCLUSION OF LAW

The claims for service connection for carcinoma of the 
bladder and hair loss, as a result of exposure to Agent 
Orange, are not, in either instance, well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claims for service connection for carcinoma of the 
bladder and hair loss due to exposure to Agent Orange is 
whether he has presented, with respect to each disability, 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his above-addressed claims for 
service connection are, in either instance, well grounded.

The veteran asserts that he was exposed to Agent Orange 
during his tour of duty in Vietnam.  He indicates that he 
developed hair loss approximately eight years after his 
discharge from service and that he developed carcinoma of the 
bladder in 1995.  He maintains that neither hair loss nor 
cancer is part of the hereditary background in his family, 
and that such conditions must therefore be deemed to be 
traceable to his exposure to Agent Orange in Vietnam.  Of 
direct bearing relative to the veteran's appeal, the Board 
observes that a threshold requirement for service connection 
on the basis of exposure to Agent Orange is that any 
disability claimed be among those identified under the 
provisions of 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) (1999), as subject to presumptive 
(though rebuttable) service connection.  However, with 
respect to each of the above-identified conditions for which 
the veteran seeks service connection based on exposure to 
Agent Orange, to include carcinoma of the bladder (shown to 
have been assessed under non-VA auspices in the mid-1990's), 
the Board must emphasize that neither of these conditions is 
included under the above-cited legislation as being 
potentially related to exposure to Agent Orange.  Under these 
circumstances, a plausible claim for service connection for 
carcinoma of the bladder and hair loss due to exposure to 
Agent Orange is, in each instance, not presented.  
Accordingly, each of these claims is not well grounded.  
38 U.S.C.A. § 5107(a).  

In reaching the foregoing determination, the Board is 
cognizant that the veteran feels strongly that his bladder 
cancer and hair loss are clinically associable with his 
exposure to Agent Orange in Vietnam.  However, while the 
Board is sensitive to the veteran's views in this regard, it 
would respectfully point out that he is, as a lay person, not 
competent to provide an opinion which requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In addition, although the Board has considered and disposed 
of the veteran's above-addressed claims for service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claims were well 
grounded, the RO accorded the veteran greater consideration 
than these claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
either of these claims is well grounded would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's foregoing claims for 
service connection for carcinoma of the bladder and hair 
loss, due to exposure to Agent Orange, the Board is of the 
opinion that its discussion above bearing on the same is 
sufficient to inform the veteran of the elements necessary to 
complete his application for claims for service connection 
relative to these conditions.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for carcinoma of the 
bladder and for hair loss as the result of exposure to Agent 
Orange is, in each instance, denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals




 

